Case 4:15-cr-00028-TWP-VTW Document 1018 Filed 10/06/20 Page 1 of 10 PageID #: 7603




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

    UNITED STATES OF AMERICA                                Case No. 4:15-cr-28-TWP-VTW-10

                                                            ORDER       ON     MOTION FOR
    v.                                                      SENTENCE REDUCTION UNDER
                                                            18 U.S.C. § 3582(c)(1)(A)
    CASSANDRA FRALEY                                        (COMPASSIONATE RELEASE)


          Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

   in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

   in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

   IT IS ORDERED that the motion is:

   ☒ DENIED.

   ☐ DENIED WITHOUT PREJUDICE.

   ☐ OTHER:

   ☐ FACTORS CONSIDERED: See attached opinion.
Case 4:15-cr-00028-TWP-VTW Document 1018 Filed 10/06/20 Page 2 of 10 PageID #: 7604




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     NEW ALBANY DIVISION

   UNITED STATES OF AMERICA,                            )
                                                        )
                                 Plaintiff,             )
                                                        )
                            v.                          ) Case No. 4:15-cr-00028-TWP-VTW-10
                                                        )
   CASSANDRA FRALEY,                                    )
                                                        )
                                 Defendant.             )

               ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

          This matter is before the Court on defendant Cassandra Fraley's ("Ms. Fraley") pro se

   Motion for compassionate release. (Dkt. 955.) On April 27, 2020, Counsel Mario Garcia was

   appointed and entered an appearance to represent Ms. Fraley in this proceeding. (Dkt. 958.) Ms.

   Fraley, an inmate at Federal Correctional Institution, Waseca ("FCI Waseca"), argues that her risk

   of severe illness from COVID-19 and the need to care for her minor children are extraordinary and

   compelling reasons justifying her early release. In response, the Government argues that Ms.

   Fraley has failed to establish an extraordinary and compelling reason and that the § 3553(a)

   sentencing factors do not weigh in her favor. For the reasons explained below, the Court finds that

   Ms. Fraley has not demonstrated an extraordinary and compelling reason, and her Motion for early

   release is denied.

                                         I.    BACKGROUND

   A.     Offense Conduct, Criminal History, Medical History, and Family Circumstances

          Ms. Fraley is 31 years old. (Dkt. 340 at 3.) Before committing the offense in this case,

   Ms. Fraley was convicted of felony possession of a controlled substance in 2014 and misdemeanor

   false informing in 2010. (Dkt. 340 at 7.)
Case 4:15-cr-00028-TWP-VTW Document 1018 Filed 10/06/20 Page 3 of 10 PageID #: 7605




              On June 14, 2017, Ms. Fraley pled guilty to conspiracy to distribute 500 grams or more of

   methamphetamine and 1 kilogram or more of heroin in violation of 21 U.S.C. §§ 841(a)(1) and

   846. (Dkt. 621.) Ms. Fraley was defendant number 10 in a fifteen defendant drug trafficking

   conspiracy that distributed large quantities of methamphetamine and heroin in the Southern

   District of Indiana. The specific factual basis for the offense is set forth in her guilty plea petition

   and the presentence investigation report. (See Dkt. 312 at 6-7; Dkt. 340 at 5.) She was sentenced

   to 98 months of confinement in the Bureau of Prisons ("BOP") followed by 3 years of supervised

   release. (Dkt. 621 at 2-3.)

              Ms. Fraley seeks compassionate release because she suffers from Hepatitis C which makes

   her susceptible to developing liver disease; and she has a history of chronic anxiety and depression.

   (Dkt. 1000 at 1.) Her medical records confirm her Hepatitis C virus diagnosis. (Dkt. 1000-2, pp.

   1, 3, 10.) However, an ultrasound in September 2018 did not reveal liver damage. Id. at 14. Ms.

   Fraley completed Mavyret treatment and reported "feeling good" at a follow-up appointment on

   February 19, 2020. (Dkt. 1003-1 at 1.) Her physician recommended additional follow-up

   appointments but estimated that "after treatment is complete the viral load should be undetectable."

   Id.     Ms. Fraley has not presented evidence that her condition has deteriorated since this

   appointment.

              The Centers for Disease Control and Prevention ("CDC") has published guidelines listing

   pre-existing conditions that place individuals of any age at an increased risk of severe illness from

   COVID-19. 1 Hepatitis C is not on this list. Id. At this time, the CDC has "no information about

   whether people with hepatitis B or hepatitis C are at increased risk for getting COVID-19 or having

   severe COVID-19." 2 However, "people of any age who have serious underlying medical


   1
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html.
   2
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html.

                                                            2
Case 4:15-cr-00028-TWP-VTW Document 1018 Filed 10/06/20 Page 4 of 10 PageID #: 7606




   conditions, including people with liver disease, might be at higher risk for severe illness from

   COVID-19, particularly if the underlying medical conditions are not well controlled." Id.

          Ms. Fraley's medical records also indicate that she has a history of depression and

   unspecified anxiety disorder. (Dkt. 1000-2 at 14, 16, 21, 23, 37, 38.) However, she does not report

   episodes of self-harm, hallucinations, or thoughts of suicide. Id. at 23; Dkt. 1003-1 at 1.

          Ms. Fraley's mother is 62 years old and is self-quarantining. (Dkt. 1000 at 13-14.) As a

   result, Ms. Fraley's 13 year old twins and 12 year old son live with their father's parents, (Dkt. 955

   at 1). The children's paternal grandmother works as an intensive care unit ("ICU") nurse. (Dkt.

   1000 at 14.) There is no evidence that the ICU nurse has tested positive for COVID-19, exhibited

   symptoms consistent with COVID-19, or directly exposed the children to COVID-19. The

   children's paternal grandfather is in his late sixties or early seventies, and although he "struggles

   to help them with their schooling," he is "staying home with the kids" and assists while his wife is

   at work. (Dkt. 955 at 1-2.)

          The Government opposes compassionate release asserting that the CDC has not designated

   Hepatitis C as an underlying serious medical condition that increases a person’s risk for severe

   illness from COVID-19. (Dkt. 1004 at 6.) In addition, they argue Ms. Fraley has not shown that

   her family circumstances qualify as extraordinary and compelling reasons for early release. The

   Government also asserts that Ms. Fraley poses a danger to the community if she is released early

   and the § 3553(a) factors do not weigh in favor of release.

   B.     The COVID-19 Pandemic

          More than 7.1 million people in the United States have tested positive for COVID-19,

   resulting in over 200,000 deaths. 3 Although medical research into this illness is new and rapidly


   3
    https://covid.cdc.gov/coviddatatracker/?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2
   019-ncov%2Fcasesupdates%2Fcases-in-us.html#cases.

                                                     3
Case 4:15-cr-00028-TWP-VTW Document 1018 Filed 10/06/20 Page 5 of 10 PageID #: 7607




   evolving, studies suggest more than 40% of people who contract COVID-19 remain asymptomatic

   and may never become aware that they carry the virus. 4

             Like many institutions, the BOP has struggled to contain the spread of the pandemic among

   its inmates and staff. Currently, 1,886 federal inmates have tested positive and still have the virus,

   13,057 inmates have tested positive and recovered, and 124 inmates have died. 5 Of the 599

   inmates at FCI Waseca, where Ms. Fraley is confined, 205 inmates have tested positive and still

   have the virus, 212 inmates have tested positive and have recovered, and 0 inmates have died. 6

                                           II.   LEGAL STANDARD

             Under 18 U.S.C. § 3582(c)(1)(A), the court may "reduce the term of imprisonment (and

   may impose a term of probation or supervised release with or without conditions that does not

   exceed the unserved portion of the original term of imprisonment), after considering the factors

   set forth in section 3553(a) to the extent that they are applicable." However, the court may do so

   only "if it finds that extraordinary and compelling reasons warrant such a reduction . . . and that

   such a reduction is consistent with applicable policy statements issued by the Sentencing

   Commission . . . ." 18 U.S.C. § 3582(c)(1)(A)(i).

             Congress directed the Sentencing Commission to "describe what should be considered

   extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

   and a list of specific examples." 28 U.S.C. § 994(t). In response to this directive, the Sentencing

   Commission promulgated a policy statement regarding compassionate release under § 3582(c),




   4
   https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2766237?utm_source=For_The_Media&utm_mediu
   m=referral&utm_campaign=ftm_links&utm_term=052720.

   5
       https://www.bop.gov/coronavirus/.

   6
       Id.

                                                     4
Case 4:15-cr-00028-TWP-VTW Document 1018 Filed 10/06/20 Page 6 of 10 PageID #: 7608




   contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and the accompanying

   Application Notes. While that particular policy statement has not yet been updated to reflect that

   defendants (and not just the BOP) may move for compassionate release, 7 courts have universally

   turned to U.S.S.G. § 1B1.13 to provide guidance on the "extraordinary and compelling reasons"

   that may warrant a sentence reduction. E.g., United States v. Casey, 2019 WL 1987311, at *1

   (W.D. Va. 2019); United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019); United

   States v. Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C. 2019). There is no reason to believe,

   moreover, that the identity of the movant (either the defendant or the BOP) should have any impact

   on the factors the court should consider.

           As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A), the

   compassionate release analysis requires several findings. First, the court must address whether

   "[e]xtraordinary and compelling reasons warrant the reduction" and whether the reduction is

   otherwise "consistent with this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the court

   must determine whether the defendant is "a danger to the safety of any other person or to the

   community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the court must

   consider the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

           Section 3142(g) is the provision outlining the factors the court must consider in

   determining whether a defendant should be detained pending trial. In turn, § 3142(g) provides:

           (g) Factors to be considered.—The judicial officer shall, in determining whether
           there are conditions of release that will reasonably assure the appearance of the
           person as required and the safety of any other person and the community, take into
           account the available information concerning—
                   (1) the nature and circumstances of the offense charged, including whether
                   the offense is a crime of violence, a violation of section 1591, a Federal

   7
    Until December 21, 2018, only the BOP could bring a motion for sentence reduction under § 3582(c)(1)(A). The
   First Step Act of 2018, which became effective on December 21, 2018, amended § 3582(c)(1)(A) to allow
   defendants to bring such motions directly, after exhausting administrative remedies. See 132 Stat. at 5239
   (First Step Act § 603(b)).

                                                        5
Case 4:15-cr-00028-TWP-VTW Document 1018 Filed 10/06/20 Page 7 of 10 PageID #: 7609




                     crime of terrorism, or involves a minor victim or a controlled substance,
                     firearm, explosive, or destructive device;
                     (2) the weight of the evidence against the person;
                     (3) the history and characteristics of the person, including—
                             (A) the person's character, physical and mental condition, family
                             ties, employment, financial resources, length of residence in the
                             community, community ties, past conduct, history relating to drug
                             or alcohol abuse, criminal history, and record concerning
                             appearance at court proceedings; and
                             (B) whether, at the time of the current offense or arrest, the person
                             was on probation, on parole, or on other release pending trial,
                             sentencing, appeal, or completion of sentence for an offense under
                             Federal, State, or local law; and
                     (4) the nature and seriousness of the danger to any person or the community
                     that would be posed by the person's release.

   18 U.S.C. § 3142(g).

                                                III.      DISCUSSION

            The Court concludes that Ms. Fraley has not demonstrated an extraordinary and compelling

   reason justifying early release. Therefore, the Court does not need to decide whether she poses a

   danger to the community or whether the § 3553(a) factors weigh in favor of release.

            Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify three specific "reasons"

   that qualify as "extraordinary and compelling": (A) terminal illness diagnoses or serious conditions

   from which a defendant is unlikely to recover and which "substantially diminish[]" the defendant's

   capacity for self-care in prison; (B) aging-related health decline where a defendant is over 65 years

   old and has served at least ten years or 75% of his sentence, whichever is less; or (C) certain family

   circumstances. U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

   provision for "extraordinary and compelling reason[s] other than, or in combination with, the

   reasons described in subdivisions (A) through (C)." Id., Application Note 1(D). 8


   8
     The policy statement provides that "[a] reduction under this policy statement may be granted only upon motion by
   the Director of the Bureau of Prisons." U.S.S.G. Manual §1B1.13, Application Note 4. Likewise, the catchall provision
   provides, "As determined by the Director of the Bureau of Prisons, there exists in the defendant's case an extraordinary
   and compelling reason other than, or in combination with, the reasons described in subdivisions (A) through (C)." Id.,

                                                              6
Case 4:15-cr-00028-TWP-VTW Document 1018 Filed 10/06/20 Page 8 of 10 PageID #: 7610




   A.       COVID-19 Pandemic

            Ms. Fraley does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

   apply to her health-related ground for relief. Thus, the question is whether the catchall provision

   for extraordinary and compelling reasons applies in this case.

            The COVID-19 pandemic is a serious public health crisis affecting every aspect of society.

   Nevertheless, most courts have concluded that “the mere existence of COVID-19 in society and

   the possibility that it may spread to a particular prison alone cannot independently justify

   compassionate release,” United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020); United States v.

   Dickson, No. 1:19-cr-251-17, 2020 WL 1904058, at *3 (N.D. Ohio Apr. 17, 2020) (same); United

   States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

   (“General concerns about possible exposure to COVID-19 do not meet the criteria for

   extraordinary and compelling reasons.”); see generally United States v. Clark¸ No. 1:09cr336-1,

   2020 WL 1874140 at *8 (M.D.N.C. Apr. 15, 2020).

            In determining whether to grant compassionate release to an inmate with COVID-19,

   district courts consider the inmate's current symptoms and need for urgent treatment as well as the

   inmate's chronic medical conditions. Compare United States v. Harris, CR 88-972-GHK-TSH-9,




   Application Note 1(D). This policy statement has not been amended since the passage of the First Step Act. Insofar
   as it states that only the Director of the BOP can bring a motion under § 3582(c)(1)(A), it is directly contradicted by
   the amended statutory text. This discrepancy has led some courts to conclude that the Commission does not have a
   policy position applicable to motions under § 3582(c)(1)(A)(i) and that they have discretion to determine what
   constitutes an "extraordinary and compelling reason" on a case-by-case basis, looking to the policy statement as
   helpful, but not dispositive. See, e.g., United States v. Perdigao, No. 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr.
   2, 2020) (collecting cases); see also United States v. Haynes, No. 93 CF 1043 (RJD), 2020 WL 1941478, at *14
   (E.D.N.Y. Apr. 22, 2020) (collecting cases). Other courts have held that they must follow the policy statement as it
   stands and, thus, that the Director of the BOP is the ultimate arbiter of what counts as "extraordinary and compelling"
   under the catchall provision. See, e.g., United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349, at *2–4 (S.D. Ala.
   Aug. 13, 2019). The Court need not resolve that debate, though, because Ms. Fraley's Motion is due to be denied even
   if the Court assumes that the policy statement is not binding and that is has the discretion to determine what constitutes
   an "extraordinary and compelling reason" for a sentence reduction.



                                                               7
Case 4:15-cr-00028-TWP-VTW Document 1018 Filed 10/06/20 Page 9 of 10 PageID #: 7611




   2020 WL 3402853 (C.D. Cal. June 16, 2020) (finding an inmate with a chronic autoimmune

   disease and asymptomatic COVID-19 did not demonstrate an extraordinary and compelling reason

   for early release), with United States v. McCall, No. 2:18-cr-95-MRT, 2020 WL 2992197,

   (M.D. Ala. June 4, 2020) (granting motion for early release for an inmate with sickle cell anemia

   and symptomatic COVID-19 and required hospitalization).

          As pointed out by the Government, the CDC has no information to suggest that Hepatitis

   C increases the risk of severe illness from COVID-19. Although the CDC indicates that any

   individual with a serious medical condition or liver disease may be at an increased risk, the CDC

   places an emphasis on individuals whose pre-existing conditions are not well-managed. By her

   own account, Ms. Fraley is receiving treatment at her facility. She does not have documented liver

   damage, and her physician indicated that, by now, her viral load may not be detectable. Ms.

   Fraley's speculation that she could possibly be immunocompromised is not supported by evidence.

          Although Ms. Fraley has a history of moderate depression and anxiety, these conditions

   are being managed by medical staff at her facility, and there is no evidence that the COVID-19

   pandemic has substantially impaired her mental health. Accordingly, Ms. Fraley's request for

   relief arising from her pre-existing medical conditions and the possibility of high risk illness if she

   contracts COVID-19 is denied.

   B.     Family Circumstances

          The provision authorizing early release for certain family circumstances involving children

   requires the defendant to prove "[t]he death or incapacitation of the caregiver of the defendant's

   minor child or minor children." U.S.S.G. § 1B1.13, Application Note 1I(i). Currently, an intensive

   care nurse has assumed the responsibility of caring for Ms. Fraley's minor children. The dangers

   to frontline healthcare workers from COVID-19 are significant, but the Court does not find that



                                                     8
Case 4:15-cr-00028-TWP-VTW Document 1018 Filed 10/06/20 Page 10 of 10 PageID #: 7612




    the children's caregiver is "incapacitated" within the meaning of this provision simply because she

    is an intensive care nurse. Importantly, the ICU nurse is the children's paternal grandmother and

    the children's paternal grandfather also assists in their caregiving. The children are being cared for,

    and Ms. Fraley's release is not necessary at this time. Accordingly, her request for relief on this

    ground is denied.

                                          IV.     CONCLUSION

           For the reasons set forth above, Ms. Fraley's Motion for compassionate early release,

    (Dkt. [955]), is DENIED.

           SO ORDERED.

    Date: 10/6/2020


    DISTRIBUTION:

    Mario Garcia
    BRATTAIN & MINNIX
    mario@bmgindy.com

    Barry D. Glickman
    UNITED STATES ATTORNEY'S OFFICE
    barry.glickman@usdoj.gov

    Lara K. Langeneckert
    UNITED STATES ATTORNEY'S OFFICE
    lara.langeneckert@usdoj.gov

    William Lance McCoskey
    UNITED STATES ATTORNEY'S OFFICE
    william.mccoskey@usdoj.gov




                                                      9
